The opinion of the Court was delivered by
Wright, A. J.
This was an action on a promissory note, dated
April 5, 1861, payable one day after date. The case comes to this Court on appeal, because of the unjust, erroneous and unwarranted charge of the presiding Judge, which led the jury to bring in a verdict contrary to the law and the evidence. I cannot see any reason why a solemn contract with a good and sufficient consideration should be interfered with, because it was made previous to, or during the progress of the late rebellion, unless it was made with reference to “ Confederate States notes, or their equivalent.” It is not claimed, or attempted to be shown, that the note in question was so made. Therefore, it was the duty of the jury, according to the law and evidence in this ease, to bring in a verdict for the whole amount found to be due. All persons have rights which all Courts of justice will respect. Under our system of jurisprudence, no State has the right to impair the obligation of a contract, much less has a Court the right to destroy or partially destroy solemn obligations made between, citizens. To permit persons to get rid of paying one-half of their just, honest and equitable debts, because there has been a rebellion in the State, is no more nor less than offering a premium for such rebellion. It is *401urged by respondent that, in order to give this Court jurisdiction to review on appeal, a motion for a new trial should have been made .to the Court below. When an appeal is taken in due time, after judgment entered by the Court below, and it is found, as in this case, such judgment is contrary to the law, a new trial will be granted.
The motion is granted, and a new trial ordered to proceed, according to the rule laid down in this opinion.
Willard, A. J., concurred. Moses, C. J., absent at hearing, but concurred.